DETAILED ACTION
This communication is in response to the application filed 7/25/22 in which claims 1-16 were presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/25/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The courts consider a mental process (thinking) one that “can be performed in the human mind, or by a human using a pen and paper” to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, “methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’” 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). Accordingly, the “mental processes” abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions. The courts do not distinguish between mental processes that are performed entirely in the human mind and mental processes that require a human to use a physical aid (e.g., pen and paper or a slide rule) to perform the claim limitation. See, e.g., Benson, 409 U.S. at 67, 65, 175 USPQ at 674-75, 674 (noting that the claimed “conversion of [binary-coded decimal] numerals to pure binary numerals can be done mentally,” i.e., “as a person would do it by head and hand.”). Nor do the courts distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer. As the Federal Circuit has explained, “[c]ourts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind.” Versata Dev. Group v. SAP Am., Inc., 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015).
The claims recite receiving textual comments or textual reactions or multimedia originated by first users or second users where the first users react to a plurality of content items or common multimedia objects, where the second users react to comments or multimedia objects of the first users, enabling a plurality of first or second users to react to ones of the content items or multimedia objects by selecting one type of reaction from multiple choice of reaction types; aggregating all user feedback by a visual comments server for analyzing user comments and feedback, wherein the analyzing includes calculating viewing and feedback statistics or comments and analyzing feedback comments to other user comments, based on said analysis selecting or filtering the comments or multimedia objects within a network page according to pre-defined parameters of emotion type. 
The limitation of receiving textual comments or textual reactions or multimedia originated by first users or second users where the first users react to a plurality of content items or common multimedia objects, where the second users react to comments or multimedia objects of the first users, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim precludes the step from practically being performed in the mind. For example, “receiving” in the context of this claim encompasses the user manually receiving written comments from other users regarding a picture or other media content item. Similarly, the limitation of enabling a plurality of first or second users to react to ones of the content items or multimedia objects by selecting one type of reaction from multiple choice of reaction types, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “enabling” in the context of this claim encompasses the user manually allowing other users to provide their reaction to a media content item. Similarly, the limitation of aggregating all user feedback by a visual comments server for analyzing user comments and feedback, wherein the analyzing includes calculating viewing and feedback statistics or comments and analyzing feedback comments to other user comments, based on said analysis selecting or filtering the comments or multimedia objects within a network page according to pre-defined parameters of emotion type, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “server,” “network page,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “server” and “network page” language, “aggregating” and “analyzing” in the context of this claim encompasses the user manually comparing and evaluating or judging the reactions of other users to the content media item and selecting particular reactions that are of a particular type, e.g., anger, happiness, love, etc. The limitations of the dependent claims similarly may be performed in the mind and also fall within the “mental processes” category of abstract ideas. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims only recite additional elements that are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Accordingly, the claims are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1, 7-9, 15, and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kuznetsov (US 9,129,008 B1; patented Sep. 8, 2015) in view of Dhawan (US 2013/0151613 A1; published Jun. 13, 2013).
Regarding claim 1, Kuznetsov discloses [a] method for selecting and filtering of comments relating to content items or multimedia objects, said method comprising the steps of: 
receiving a plurality of textual comments or textual reactions or multimedia originated by one or more first users or second users where the first users react to a plurality of content items or common multimedia objects, where the second users react to comments or multimedia objects of the first users; (see column 4, lines 32-35 (receiving comments (“plurality of textual comments or textual reactions”) from content viewers (“first users or second users”) expressing sentiments about a media content item (“content items or common multimedia objects”), figure 2 and column 10, lines 50-66 (users (“second users”) utilize agree/disagree user interface objects 240 to agree or disagree (“react”) with comments (“comments or multimedia objects”) submitted by another user (“first users”))
enabling a plurality of said first or second users to react to ones of the content items or multimedia objects by selecting one type of reaction from multiple choice of reaction types; (see figure 2 and column 10, lines 50-66 (users (“first or second users”) utilize agree/disagree user interface objects 240 (“multiple choice of reaction types”) that allow users to agree or disagree (“react”) with comments (“content items or multimedia objects”) submitted by another user))
aggregating all user feedback by a visual comments server for analyzing user comments and feedback, wherein the analyzing includes calculating viewing and feedback statistics of comments and analyzing feedback comments to other user comments; (see column 4, lines 61-63 (content comment server), column 5, lines 21-35 (the media content database that stores media content and information such as author of the content, date of receipt, subject of content, tags and comments provided by an author of the content, ratings of the content provided by viewers and frequency at which content is viewed (“viewing and feedback statistics”)), column 6, lines 8-23 (processing textual comments using natural language processing techniques), column 7, lines 51-59 (the comments database stores information indicating a parent comment and sequential order of comments in a thread), column 10, lines 56-60 (analyzing the number of replies to a comment)).
Kuznetsov teaches weighing the individual sentiment score based on historic information associated with a user who provided the comment. Yet, Kuznetsov does not disclose based on said analysis selecting or filtering the comments or multimedia objects within a network page according to pre-defined parameters of emotion type. However, Dhawan teaches a ranking engine that ranks online tips/reviews based on the number of comments and likes the tip has received such that, for example, a tip with several likes and comments are ranked higher than a tip with fewer likes and comments. Paragraph 33. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Kuznetsov to arrange the comments based on the number of likes and comments the comments receive. Doing so would enable users to quickly view credible comments based on feedback received from other users. See Dhawan, paragraphs 2-4.

Regarding claim 7, Kuznetsov, in view of Dhawan, discloses the invention of claim 1 as discussed above. Kuznetsov further discloses dynamically analyzing characteristics of each of the plurality of textual or multimedia comments based on selected reaction types of the plurality of second users (see figure 2 (illustrates that the net positive/negative score of the reactions of users to a comment are updated as the users either select the thumbs up or thumbs down icon next to each comment)).

Regarding claim 8, Kuznetsov, in view of Dhawan, discloses the invention of claim 1 as discussed above. Kuznetsov further discloses wherein the characteristics analysis comprises natural language programming (NLP) or sentiment analysis of content of the textual or multimedia comments (see column 8, line 62-column 9, line 15 (the sentiment profile engine generates individual sentiment scores for the comments based on colloquial sentiment information ("sentiment analysis")).

Regarding claim 9, Kuznetsov discloses [a] system for filtering or selecting comments relating to content items or multimedia objects comprising a plurality of modules of program instructions embodied on a computer-readable medium, wherein execution of the modules of program instructions by a processor of a computer system causes the processor to manage and organize comments relating to content items and/or or multimedia objects, said modules of said system comprised of : (see column 16, line 52 – column 17, line 16)
a graphical user interface (GUI) module configured and operable to (the graphical user interface module is interpreted as software)
receive a plurality of textual comments or textual reactions or multimedia originated by one or more first users or second users, where the first users react to a plurality of content items and/or or multimedia objects, where the second users react to comments or multimedia objects of the first users; and (see column 4, lines 32-35 (receiving comments (“plurality of textual comments or textual reactions”) from content viewers (“first users or second users”) expressing sentiments about a media content item (“content items or common multimedia objects”), figure 2 and column 10, lines 50-66 (users (“second users”) utilize agree/disagree user interface objects 240 to agree or disagree (“react”) with comments (“comments or multimedia objects”) submitted by another user (“first users”))
enable a plurality of said first and/or or second users to react to ones of the content items and/or or multimedia objects by selecting one type of reaction from a plurality of reaction types; and (see figure 2 and column 10, lines 50-66 (users (“first or second users”) utilize agree/disagree user interface objects 240 (“multiple choice of reaction types”) that allow users to agree or disagree (“react”) with comments (“content items or multimedia objects”) submitted by another user))
a processing module implemented on a server and configured and operable to aggregate all user feedback by a visual comments server for analyzing user comments and feedback, wherein the analyzing include includes calculating viewing and feedback statistics of comments and analyzing feedback comments to other users comments, (see column 4, lines 61-63 (content comment server), column 5, lines 21-35 (the media content database that stores media content and information such as author of the content, date of receipt, subject of content, tags and comments provided by an author of the content, ratings of the content provided by viewers and frequency at which content is viewed (“viewing and feedback statistics”)), column 6, lines 8-23 (processing textual comments using natural language processing techniques), column 7, lines 51-59 (the comments database stores information indicating a parent comment and sequential order of comments in a thread), column 10, lines 56-60 (analyzing the number of replies to a comment)).
Kuznetsov teaches weighing the individual sentiment score based on historic information associated with a user who provided the comment. Yet, Kuznetsov does not disclose based on said analysis to filter or select the comments or multimedia objects within a network page according to pre-defined parameters of emotion type. However, Dhawan teaches a ranking engine that ranks online tips/reviews based on the number of comments and likes the tip has received such that, for example, a tip with several likes and comments are ranked higher than a tip with fewer likes and comments. Paragraph 33. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Kuznetsov to arrange the comments based on the number of likes and comments the comments receive. Doing so would enable users to quickly view credible comments based on feedback received from other users. See Dhawan, paragraphs 2-4.

Regarding claim 15, Kuznetsov, in view of Dhawan, discloses the invention of claim 9 as discussed above. Kuznetsov further discloses dynamically analyzing characteristics of each of the plurality of textual or multimedia comments based on selected reaction types of the plurality of second users (see figure 2 (illustrates that the net positive/negative score of the reactions of users to a comment are updated as the users either select the thumbs up or thumbs down icon next to each comment)).

Regarding claim 16, Kuznetsov, in view of Dhawan, discloses the invention of claim 9 as discussed above. Kuznetsov further discloses wherein the characteristics analysis comprises natural language programming (NLP) or sentiment analysis of content of the textual or multimedia comments (see column 8, line 62-column 9, line 15 (the sentiment profile engine generates individual sentiment scores for the comments based on colloquial sentiment information ("sentiment analysis")).

Claims 2, 5, 10, and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kuznetsov and Dhawan as applied to claims 1 and 9 above, and further in view of Phillips (US 7,072,863 B1; patented Jul. 4, 2006).
Regarding claim 2, Kuznetsov, in view of Dhawan, discloses the invention of claim 1 as discussed above. Kuznetsov teaches weighing the sentiment score of a comment based on the number of agreements or disagreements submitted by content viewers regarding comment. Column 10, lines 50-67. Yet, Kuznetsov does not disclose wherein the analysis further comprises checking user activities or selections or reactions in relation to the content or multimedia object, comprising at least one of: viewings ads, purchasing activities, reading content. However, Phillips teaches utilizing click-through rates associated with ads to determine consumer sentiment. Column 50, lines 5-25. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Kuznetsov to incorporate the teachings of Phillips to utilize the click-through rate of advertising media to determine the sentiment associated with the presented media. Doing so would allow websites to increase revenue by better targeting their advertising efforts. See Phillips, column 6, lines 24-41.

Regarding claim 5, Kuznetsov, in view of Dhawan, discloses the invention of claim 1 as discussed above. Kuznetsov, column 10, lines 50-67, teaches weighing the sentiment score of a comment based on the number of agreements or disagreements submitted by content viewers regarding the comment. Yet, Kuznetsov does not disclose wherein updating user profile data serves as a basis for the emotion analysis. However, Phillips teaches utilizing click-through rates associated with ads to determine consumer sentiment. Column 50, lines 5-25. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Kuznetsov to incorporate the teachings of Phillips to utilize the click through rate of advertising media to determine the sentiment associated with the presented media. Doing so would allow websites to increase revenue by better targeting their advertising efforts. See Phillips, column 6, lines 24-41.

Regarding claim 10, Kuznetsov, in view of Dhawan, discloses the invention of claim 9 as discussed above. Kuznetsov teaches weighing the sentiment score of a comment based on the number of agreements or disagreements submitted by content viewers regarding comment. Column 10, lines 50-67. Yet, Kuznetsov does not disclose wherein the analysis further comprises checking user activities or selections or reactions in relation to the content or multimedia object, comprising at least one of: viewings ads, purchasing activities, reading content;[.] However, Phillips teaches utilizing click-through rates associated with ads to determine consumer sentiment. Column 50, lines 5-25. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Kuznetsov to incorporate the teachings of Phillips to utilize the click-through rate of advertising media to determine the sentiment associated with the presented media. Doing so would allow websites to increase revenue by better targeting their advertising efforts. See Phillips, column 6, lines 24-41.

Regarding claim 13, Kuznetsov, in view of Dhawan, discloses the invention of claim 9 as discussed above. Kuznetsov, column 10, lines 50-67, teaches weighing the sentiment score of a comment based on the number of agreements or disagreements submitted by content viewers regarding the comment. Yet, Kuznetsov does not disclose wherein updating user profile data serves as a basis for the emotion analysis. However, Phillips teaches utilizing click-through rates associated with ads to determine consumer sentiment. Column 50, lines 5-25. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Kuznetsov to incorporate the teachings of Phillips to utilize the click through rate of advertising media to determine the sentiment associated with the presented media. Doing so would allow websites to increase revenue by better targeting their advertising efforts. See Phillips, column 6, lines 24-41.

Claims 3 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kuznetsov and Dhawan as applied to claims 1 and 9 above, and further in view of Egner (US 6,931,254 B1; patented Aug. 16, 2005).
Regarding claim 3, Kuznetsov, in view of Dhawan, discloses the invention of claim 1 as discussed above. Kuznetsov teaches that users utilize agree/disagree user interface objects 240 to agree or disagree with comments (“content items or multimedia objects”) submitted by another user. Figure 2 and column 10, lines 50-66. Yet, Kuznetsov does not disclose wherein the analyzing is further based on a user profile which is updated on the basis of user activities or selections or reaction of textual or multimedia comment characteristics. However, Egner teaches tracking user activity, collecting such information, and using it to update the profile of the user. Abstract. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Kuznetsov to incorporate the teachings of Egner to update the user profiles of the users that select the agree/disagree user interface objects, at least because doing so would enable more targeted display of user comments based on the user’s interests as indicated by the user profile. See Egner, column 1, lines 40-55.

Regarding claim 11, Kuznetsov, in view of Dhawan, discloses the invention of claim 9 as discussed above. Kuznetsov teaches that users utilize agree/disagree user interface objects 240 to agree or disagree with comments (“content items or multimedia objects”) submitted by another user. Figure 2 and column 10, lines 50-66. Yet, Kuznetsov does not disclose wherein the analyzing is further based on a user profile which is updated on the basis of user activities or selections or reaction of textual or multimedia comment characteristics. However, Egner teaches tracking user activity, collecting such information, and using it to update the profile of the user. Abstract. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Kuznetsov to incorporate the teachings of Egner to update the user profiles of the users that select the agree/disagree user interface objects, at least because doing so would enable more targeted display of user comments based on the user’s interests as indicated by the user profile. See Egner, column 1, lines 40-55.

Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kuznetsov and Dhawan as applied to claim 1 above, and further in view of Pang (US 2013/0204833 A1; published Aug. 8, 2013) and Egner.
Regarding claim 4, Kuznetsov, in view of Dhawan, discloses the invention of claim 1 as discussed above. Kuznetsov teaches the individual sentiment score associated with a media item is based on historic information (“users or users group profile”) associated with the user who provided the comment. Yet, Kuznetsov does not disclose wherein the filtering or selecting of each textual or multimedia comment/object is customized according to a user or users group profile. However, Pang teaches personalizing a comment made by a user based on a profile of the reader by adjusting the layout of the comment with respect to other comments. Paragraphs 70-79, 101-112. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Kuznetsov to incorporate the teachings of Pang to personalize the layout of a specific comment based on the profile of other users reading the comments, at least because doing so would allow users to more easily consume the user-generated comments in which they are personally interested. See Pang, paragraph 8.
Kuznetsov teaches that users utilize agree/disagree user interface objects 240 to agree or disagree with comments (“content items or multimedia objects”) submitted by another user. Figure 2 and column 10, lines 50-66. Yet, Kuznetsov does not disclose wherein the profile is updated on the basis of user selection of textual or multimedia comment characteristics, wherein the user profile is dynamically updated based on user reaction selections. However, Egner teaches tracking user activity, collecting such information, and using it to update the profile of the user. Abstract. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Kuznetsov to incorporate the teachings of Egner to update the user profiles of the users that select the agree/disagree user interface objects, at least because doing so would enable more targeted display of user comments based on the user’s interests as indicated by the user profile. See Egner, column 1, lines 40-55.

Claims 6 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kuznetsov and Dhawan as applied to claims 1 and 9 above, and further in view of Grigorik (US 2009/0164408 A1; published Jun. 25, 2009).
Regarding claim 6, Kuznetsov, in view of Dhawan, discloses the invention of claim 1 as discussed above. Kuznetsov teaches filtering a set of content items based on search terms and/or other criteria provided by the user. Column 14, lines 52-67. Yet, Kuznetsov does not disclose wherein the organizing is correlated user emotional attitude. However, Grigorik teaches capturing the sentiment of user comments (positive/negative, objective/subjective, etc.), and use this data as an input for ranking/filtering functions. Paragraph 150. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Kuznetsov to incorporate the teachings of Grigorik to filtering the user comments based on a sentiment associated with the comments. Doing so would enable the delivery of a subset of relevant online content, or online content likely to be of interest, from a larger universe of online content. See Grigorik, paragraph 29.

Regarding claim 14, Kuznetsov, in view of Dhawan, discloses the invention of claim 9 as discussed above. Kuznetsov teaches filtering a set of content items based on search terms and/or other criteria provided by the user. Column 14, lines 52-67. Yet, Kuznetsov does not disclose wherein the organizing is correlated user emotional attitude. However, Grigorik teaches capturing the sentiment of user comments (positive/negative, objective/subjective, etc.), and use this data as an input for ranking/filtering functions. Paragraph 150. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Kuznetsov to incorporate the teachings of Grigorik to filtering the user comments based on a sentiment associated with the comments. Doing so would enable the delivery of a subset of relevant online content, or online content likely to be of interest, from a larger universe of online content. See Grigorik, paragraph 29.

Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kuznetsov, Dhawan, and Egner as applied to claim 11 above, and further in view of Pang, Egner, and Phillips.
Regarding claim 12, Kuznetsov, in view of Dhawan and Egner, discloses the invention of claim 11 as discussed above. Kuznetsov teaches the individual sentiment score associated with a media item is based on historic information (“users or users group profile”) associated with the user who provided the comment. Yet, Kuznetsov does not disclose wherein the filtering and selecting of each textual or multimedia comment/object is customized according to a user or users group profile. However, Pang teaches personalizing a comment made by a user based on a profile of the reader by adjusting the layout of the comment with respect to other comments. Paragraphs 70-79, 101-112. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Kuznetsov to incorporate the teachings of Pang to personalize the layout of a specific comment based on the profile of other users reading the comments, at least because doing so would allow users to more easily consume the user-generated comments in which they are personally interested. See Pang, paragraph 8.
Kuznetsov teaches that users utilize agree/disagree user interface objects 240 to agree or disagree with comments (“content items or multimedia objects”) submitted by another user. Figure 2 and column 10, lines 50-66. Yet, Kuznetsov does not disclose wherein the profile is updated on the basis of user selection of textual or multimedia comment characteristics, wherein the user profile is dynamically updated based on user reaction selections. However, Egner teaches tracking user activity, collecting such information, and using it to update the profile of the user. Abstract. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Kuznetsov to incorporate the teachings of Egner to update the user profiles of the users that select the agree/disagree user interface objects, at least because doing so would enable more targeted display of user comments based on the user’s interests as indicated by the user profile. See Egner, column 1, lines 40-55.
Kuznetsov, column 10, lines 50-67, teaches weighing the sentiment score of a comment based on the number of agreements or disagreements submitted by content viewers regarding the comment. Yet, Kuznetsov does not disclose wherein updating user profile data serves as a basis for the emotion analysis. However, Phillips teaches utilizing click-through rates associated with ads to determine consumer sentiment. Column 50, lines 5-25. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Kuznetsov to incorporate the teachings of Phillips to utilize the click through rate of advertising media to determine the sentiment associated with the presented media. Doing so would allow websites to increase revenue by better targeting their advertising efforts. See Phillips, column 6, lines 24-41.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHID K KHAN whose telephone number is (571)270-0419. The examiner can normally be reached M-F, 9-5 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHID K KHAN/Examiner, Art Unit 2178